Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, line 8, contains two “at” in a row.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
1.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.    Claim(s) 1-4, 8, and 10-15 are rejected under 35 U.S.C. 102(al) as being taught by Lindsey (US 7,834,573).
With respect to claim 1, Lindsey teaches a method for detecting a motor phase fault of a motor configuration, motor phases of the motor configuration being connected to a drive circuit having a DC voltage intermediate circuit and an inverter, which comprises the steps of:
capturing a motor phase voltage from at least one of the motor phases with respect to a reference potential while the inverter (36) is switched off (column 2, lines 1-8); and
using a voltage profile of the motor phase voltage captured to determine whether there is the motor phase fault on one of the motor phases of the (column 7, lines 19-40; look up tables) motor configuration.


phase to a second reference potential via at least one further resistor; and capturing a divided motor phase voltage of the motor phase (column 4, lines 33-54).
With respect to claim 3, Lindsey teaches which further comprises: connecting a first motor phase of the motor phases to a first reference potential via at least one first resistor; connecting other motor phases of the motor phases each to a second reference potential via at least one further resistor; and capturing a divided motor phase voltage of the first motor phase (column 4, lines 33-54).
With respect to claim 4, Lindsey teaches which further comprises capturing the motor phase voltage or a divided motor phase voltage by means of a voltage divider (fig. 4, R1-R4).
With respect to claim 8, Lindsey teaches method for operating a drive circuit having a DC voltage intermediate circuit and an inverter for driving an electronically commutated motor, which further comprises:
connecting motor phases (column 3, lines 7-11) of a motor configuration containing the electronically commutated motor to the inverter (36) of the drive circuit;
checking for a presence of a motor phase fault in the motor configuration by: capturing a motor phase voltage from at least one of the motor phases with respect to a reference potential (column 2, lines 1-8) while the inverter is switched off; and
using a voltage profile of the motor phase voltage captured to determine whether there is the motor phase fault on one of the motor phases of (column 7, lines 19-40) the motor configuration; and preventing a switching-on of the inverter and/or of a power factor correction filter of the drive circuit after capturing the motor phase voltage if the motor phase fault (column 8, lines 1-8) has been determined.

a DC voltage intermediate circuit (38/40); 
an inverter (36) connected to said DC voltage intermediate circuit and to said inverter, motor phases of a motor configuration containing the electronically commutated motor (fig. 3) can be connected;
a detection circuit (48) for capturing a motor phase voltage from at least one of the motor phases with respect to a reference potential (column 2, lines 1-8); and
a controller (26) configured to operate said detection circuit for capturing the motor phase voltage while said inverter is switched off and to determine, on a basis of a voltage profile of the motor phase voltage captured, whether there is a motor phase fault on one of the motor phases (column 7, lines 19-40) of the motor configuration.
With respect to claim 11, Lindsey teaches wherein said detection circuit has at least one first resistor, via which at least one motor phase is connected to a first reference potential, and
at least one further resistor, via which the at least one motor phase is connected to a second reference potential (column 4, lines 33-54).
With respect to claim 12, Lindsey teaches wherein said detection circuit has at least one first resistor, via which a first motor phase of the motor phases is connected to a first reference potential, and
at least one further resistor, via which another motor phase of the motor phases is respectively connected to a second reference potential (column 4, lines 33-54).
With respect to claim 13, Lindsey teaches wherein said detection circuit has a voltage divider (fig. 4, Rl-R4) for capturing the motor phase voltage.

With respect to claim 15, Lindsey teaches a method for detecting a motor phase fault of a motor configuration, motor phases of the motor configuration being connected to a drive circuit having a DC voltage intermediate circuit and an inverter, which comprises the steps of: 
connecting at least one motor phase to a plus pole of a DC-bus (U+HV) via at least one first resistor; connecting the at least one motor phase to a minus pole of the DC-bus (0 V) via at least one further resistor (column 4, lines 33-54; HV+ and HV- ); 
capturing a divided motor phase voltage from (column 4, lines 33-54) at least one of the motor phases with respect to a reference potential while the inverter (36) is switched off (column 2, lines 1-8); and 
using a voltage profile of the motor phase voltage captured to determine whether there is the motor phase fault on one of the motor phases (column 7, lines 19-40; look up tables) of the motor configuration.

3.    The following is an examiner's statement of reasons for allowance:
With respect to claim 9, the Prior Art does not teach connecting the motor phases of a motor configuration containing the electronically commutated motor to the inverter of the drive circuit;
checking for a presence of a motor phase fault in the motor configuration by: capturing a motor phase voltage at least one of the motor phases with respect to a reference potential while the inverter is switched off; and


4.    Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments with respect to claims 1, 8, and 10, against the Prior Art are found on page 11 of arguments.  Applicant does not specify what particularly the Prior Art of Lindsey does not teach.  The arguments (pg 11; lines 4-12) state the measuring circuitry of Lindsey location is not possible and is attacking the Prior Art functionality without a detailed explanation of why.  The reference of Lindsey and does not appear to break any universal laws of electricity, making it “not possible”.
Then applicant introduces claim 15 as a combination of claims 1 and 2, and states the positive and negative poles of the dc bus as 18, which in specification refers to 3 phase motor cables.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERICK D GLASS/Primary Examiner, Art Unit 2846